Sherwin, C. J.
The bank and its coplaintiffs, who are the stockholders therein, appealed to the district court from the action of the city council, sitting as a board of equalization, in raising the assessment on the shares of its capital stock from $110 per share to $130 per share, exclusive of real estate, and in ordering the same assessed and taxed for the year 1907 upon the latter valuation.
In the district court the appellants pleaded that the assessment in question was excessive and inequitable and a discrimination against the stockholders of the bank, and, further, “that the statutes of Iowa do not authorize, require, or permit taxation upon the shares of stock of state, savings or private banks, or loan or trust companies, and that the taxation of shares of stock of national banks, is special, unequal, and discriminates against shares of stock of national banks only, and imposes taxes upon such shares which are wholly void and, as to the entire amount thereof, at a greater rate than is assessed upon the moneyed capital in the hands of individual citizens of said state in the form of shares of stock of such state, savings, and private banks, and loan, and trust companies, and such taxes on shares of stock are wholly void .under section 5219 of the Revised Statutes of the United States (U. S. Comp. St. 1901, p. 3502).”
The appellants urge that the assessment of their bank stock is wholly void under section 5219 of the United States statutes, for the reason that by the ^statutes of this state shares of stock of national banks are assessed to the owners thereof, while no taxation is levied upon shares of stock in state banks, savings- banks, or loan and trust companies.
If the appellants’ contention that the shares of stock *97in state and savings banks can not be taxed under the state statutes must be sustained, we think it settled by authority, binding upon us in this and similar cases, that the assessment of the shares of national bank stock is a discrimination against such shares and banks prohibited by section 5219 of the United States statutes.
The vital question in this ease, then, is whether under our statutes, Code, sections 1321-1325, the shares of stock in state and savings banks are taxable. The appellee practically concedes that they are not, and in Home Savings Bank v. Des Moines, 205 U. S. 503 (27 Sup. Ct. 571, 51 L. Ed. 901), the Supreme Court of the United States, speaking through Mr. Justice Moody, so held.
In that case the question now under consideration was directly involved, and it was held that under the state statutes a tax is imposed upon the property of the corporation, and not upon the shares of stock therein, as the property of the owners of such stock. It was urged that, where a tax is levied upon a corporation, measured by the value of the shares of stock in it, it is equivalent in its effect to a tax upon the stockholders in respect of their shares, because, being paid by the bank, the burden thereof eventually falls upon the shareholders, and in answer to such contention the court said: “But the two kinds of taxes are not equivalent in law, because the state has the power to levy one, and has not the power to levy the other. The question here is one of power, and not of economics. If the state has not /the power to levy this tax, we will not inquire whether another tax, which it might lawfully impose, would have the same ultimate incidence.” So far as the language quoted was meant to apply to the state’s taxation of its own corporations, or the shareholders therein, it is evidently not sound, because the state may determine whether it will tax in one form or another. But, if the language used by the learned justice referred to the taxation of national banks by the states, the conclusion • an*98nounced was but a reiteration of tbe holding of the United States Supreme Court on the same question in former eases, and of this court in an early case. Owensboro National Bank v. Owensboro, 173 U. S. 664 (19 Sup. Ct. 537, 43 L. Ed. 850) ; Hubbard v. Supervisors, 23 Iowa, 130. We are not ready to assent to the construction given our own statute in the Home Savings Bank case, but, in so far as such construction affects the question of the taxation of shares of national bank stock, we consider it binding upon us because a federal question was involved, the final determination of which rests with that court.
We are brought, then, to the question whether a state revenue law which authorizes and requires the taxation of national banlc shares as such, but does not provide for or permit the taxation of shares of stock in state banks, is in contravention of section 5219 of the statutes of the United States, and-therefore invalid. And to this question •we think there can be but one answer. When it must be conceded, as it must be here, under the decision in the Home Savings Bank case, that shares of stock in state banks are not taxable under our statute, the conclusion is inevitable that the taxation of shares of stock in national banks is a discrimination against such stock, which is prohibited by section 5219. Under said section any discrimination against national bank shares of stock, in the matter of taxation, in favor of other moneyed capital in the hands of individual citizens of the state which comes into competition with the business of national banks is forbidden. Mercantile Bank of New York, 121 U. S. 152 (7 Sup. Ct. 826, 30 L. Ed. 895) ; People v. Commissioners, 94 U. S. 418 (24 L. Ed. 164) ; People v. Weaver, 100 U. S. 539 (25 L. Ed. 705) ; Bradley v. People, 4 Wall. 462 (18 L. Ed. 433); Van Allen v. Assessor, 3 Wall. 581 (18 L. Ed. 229) ; Bank of Commerce v. Seattle, 166 U. S. 463 (17 Sup. Ct. 996, 41 L. Ed. 1079) ; Aberdeen Bank v. Chehalis County, 166 U. S. 440 (17 Sup. Ct. 629, 41 *99L. Ed. 1069) ; San Francisco Nat. Bank v. Dodge, 197 U. S. 70 (25 Sup. Ct. 384, 49 L. Ed. 669) ; Citizens’ Nat. Bank v. Burton, 121 Ky. 876 (90 S. W. 944, 28 Ky. Law Rep. 864, 10 L. R. A. [N. S.] 947). And see, Hub-hard v. Supervisors, 23 Iowa, 130. That the taxation of shares of stock in national banks, when no taxation of shares of stock in state banks is required or permitted, would be such a discrimination as is prohibited by section 5219 is settled beyond controversy.
In the Mercantile Bank case, in 121 U. S., 7 Sup. Ct. (30 L. (Ed.), Mr. Justice Mathews said: “In the valuation of the capital of state banks for this taxation, nontaxable securities of the United States were necessarily excluded, while in the valuation of shares of national banks no deduction was permitted on account of the fact that the capital of the national bardes was invested in whole or in part in government bonds. The effect of this was, of course, to discriminate to a very important extent in favor of investments in state banks, the shares in which, eo nomine, were not taxed at all, while their taxable capital was diminished by the subtraction of the government securities in which it was invested, and against national bank shares taxed without such deduction at a value necessarily and largely based on the value of the government securities in which by law a large part of the capital of the bank was required to be invested. It was deemed consistent, however, with these national uses, and otherwise expedient, to grant to the states the authority to tax them, within the limits of a rule prescribed by the law. In fixing those limits, it became necessary to prohibit the states from imposing such a burden as would prevent the' capital of individuals from freely seeking investment in institutions which it was the express object of the law to establish and promote. The business of banking, including all the operations which distinguish it, might be carried on under state law, either by corporations or private persons, and *100capital in the form of money might be invested and employed by individual citizens in many single and separate operations forming substantial parts of the business of banking. A tax upon the money of individuals, invested in the form of shares of stock in national banks, would diminish their value as an investment and drive the capital so invested from this employment, if, at the same time, similar investments and similar employments under the authority of state laws were exempt from'an equal burden. The main purpose, therefore, of Congress, in fixing limits to state taxation on investments in the shares of national .banks, was to render it impossible for the state, in levying such a tax, to create and foster an unequal and unfriendly competition, by favoring institutions or individuals carrying on a similar business and operations and investments of a like character. The language of the act of Congress is to be read in the light of this policy.” See, also, on the same point, First National Bank v. Chapman, 173 U. S. 205, (19 Sup. Ct. 407, 43 L. Ed. 669); San Francisco National Bank v. Dodge, supra; Citizens’ Nat. Bank v. Burton, supra; Bradley v. Illinois, 4 Wall. 459 (18 L. Ed. 433); People v. Commissioners, supra; McHenry v. Downer, 116 Cal. 20 (47 Pac. 779, 45 L. R. A. 737) ; Van Allen v. Assessors, supra.
It seems -to us that it can hardly be questioned that the exemption from taxation of the shares of stock in state and savings banks, and the taxation of the shares of stock in national banks, cannot fail to discourage investments in the stock of national banks and to create and foster an unequal and unfriendly competition between such banks. Under the decision in the Home Savings Bank case, if state and savings banks have their entire capital invested in government securities, there can be no taxation thereof; and hence, under any view of the matter that may be taken, the shareholders escape taxation. Eor, while a national *101bank with its capital in such securities can not be taxed, the holders of its shares of stock must pay^ a tax thereon.
The appellee contends, however, that a different rule has been announced in Davenport Bank v. Davenport, 123 U. S. 85 (8 Sup. Ct. 73, 31 L. Ed. 94), and that under the holding in that case the present assessment should be held valid. But the Davenport case followed the rule announced in the Mercantile Bank ease as to deposits in savings banks, and the court did not therein discuss or determine the question before us.
The Davenport, case, and others of a similar character, were reviewed by Mr. Justice Peckham in Bank v. Chapman, 173 U. S. 214 (19 Sup. Ct. 410, 43 L. Ed. 669), and his final conclusion as to the rule therein announced was as follows: “The result seems to be that the term ‘moneyed capital’ as used in the federal statute, does not include capital which does not come- into competition with the business of national banks, and that exemptions from taxation, however large, such as deposits in savings hanks or moneys belonging to charitable institutions, which are exempted for reasons of public policy, and not as an unfriendly discrimination as against investments in national bank shares, can not be forbidden by the federal statute.”
As we have. said, the decisions of the United States Supreme Court are final upon the question of the taxation of national bank shares, and we see no escape from the conclusion that, under the two lines of authorities that we have cited, the taxation of national bank shares under our present law is invalid under section 5219 of the United States statutes. The remedy, if any there be, must come from the Legislature and not from the court.
In view' of our conclusion on the question discussed, we need not further notice other questions argued by counsel, except the appellee’s claim that the question considered herein is not properly before us. ■ We do not understand, however, that appellee relies upon the point *102to sustain the judgment below. The question before us was specifically presented to -the district court in an unassailed pleading and by that court decided. That the district court had jurisdiction in the matter is well settled. Rood v. Board, 39 Iowa, 444.
Bor the reasons given, the judgment of the district court must be reversed.